 





 

Corindus Vascular Robotics, Inc. 8-K [cvrs-8k_031618.htm]

Exhibit 10.2

 



LOAN AND SECURITY AGREEMENT

 

(TERM LOAN)

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 16, 2018
(the “Effective Date”) among (a) SILICON VALLEY BANK, a California corporation
(“SVB”), as collateral agent (in such capacity, the “Collateral Agent”), (b) the
lenders listed on Schedule 1.1 hereof or otherwise a party hereto from time to
time including SVB in its capacity as a Lender and (c) SOLAR CAPITAL LTD., a
Maryland corporation (“Solar” and, together with SVB, each a “Lender” and
collectively, the “Lenders”), and (d) (i) CORINDUS VASCULAR ROBOTICS, INC., a
Delaware corporation (“Parent Borrower”) and (ii) CORINDUS, INC., a Delaware
corporation (“Subsidiary Borrower”) (Parent Borrower and Subsidiary Borrower are
individually and collectively, jointly and severally, “Borrower”), provides the
terms on which the Lenders shall lend to Borrower and Borrower shall repay the
Lenders. The parties agree as follows:

 

1             ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.
Notwithstanding the foregoing, except as otherwise explicitly set forth herein,
all financial covenant and other financial calculations shall be computed with
respect to Borrower only, and not on a consolidated basis. Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in Section
13. All other terms contained in this Agreement, unless otherwise indicated,
shall have the meaning provided by the Code to the extent such terms are defined
therein.

 

2             LOAN AND TERMS OF PAYMENT

 

2.1          Promise to Pay. Borrower hereby unconditionally promises to pay
each Lender the outstanding principal amount of all Term Loans advanced to
Borrower by such Lender and accrued and unpaid interest thereon as and when due
in accordance with this Agreement.

 

2.2         Term Loans.

 

    (a)Availability.

 

(i)          Subject to the terms and conditions of this Agreement and to the
completion of the Initial Equity Financing, the Lenders agree, severally and not
jointly, to make one (1) advance to Borrower on the Effective Date in an
aggregate original principal amount equal to Twelve Million Dollars
($12,000,000.00) according to each Lender’s Term A Loan Commitment as set forth
on Schedule 1.1 hereto (the “Term A Loan”). After repayment, the Term A Loan (or
any portion) may not be re-borrowed.

 

(ii)          Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during Draw Period B, to make one (1) advance
to Borrower in an aggregate original principal amount equal to Five Million Five
Hundred Thousand Dollars ($5,500,000.00) according to each Lender’s Term B Loan
Commitment as set forth on Schedule 1.1 hereto (the “Term B Loan”). After
repayment, the Term B Loan (or any portion) may not be re-borrowed.

 

(iii)          Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, during Draw Period C, to make one (1)
advance to Borrower in an aggregate original principal amount equal to Five
Million Five Hundred Thousand Dollars ($5,500,000.00) according to each Lender’s
Term C Loan Commitment as set forth on Schedule 1.1 hereto (the “Term C Loan”).
After repayment, the Term C Loan (or any portion) may not be re-borrowed. The
Term A Loan, Term B Loan, and Term C Loan shall hereinafter be referred to
singly as the “Term Loan” and collectively as the “Term Loans”.

 



 

 

 

(b)          Interest Period. Borrower shall make monthly payments of interest
only, commencing on the first Payment Date following the Effective Date and
continuing on the Payment Date of each successive month thereafter through and
including September 1, 2019.

 

(c)          Repayment. Commencing on October 1, 2019, and continuing on the
Payment Date of each month thereafter, Borrower shall make to each Lender (i)
thirty (30) consecutive equal monthly installments of principal plus (ii)
monthly payments of interest at the rate set forth in Section 2.3(a). All unpaid
principal and accrued and unpaid interest with respect to each Term Loan is due
and payable in full on the Term Loan Maturity Date.

 

(d)          Mandatory Prepayments. If the Term Loans are accelerated following
the occurrence of an Event of Default, Borrower shall immediately pay to
Lenders, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(ii) the Final Payment, (iii) the Prepayment Fee, if applicable, plus (iv) all
other Obligations that are due and payable, including Lenders’ Expenses and
interest at the Default Rate with respect to any past due amounts.

 

(e)          Permitted Prepayment. Borrower shall have the option to prepay all,
but not less than all, of the Term Loans advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Collateral Agent of
its election to prepay the Term Loans at least thirty (30) days prior to such
prepayment, and (ii) pays to the Lenders on the date of such prepayment, payable
to each Lender in accordance with its respective Pro Rata Share, an amount equal
to the sum of (A) all outstanding principal of the Term Loans plus accrued and
unpaid interest thereon through the prepayment date, (B) the Final Payment, (C)
the Prepayment Fee, if applicable, plus (D) all other Obligations that are due
and payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts.

 

2.3          Payment of Interest on the Credit Extensions.

 

(a)          Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under each Term Loan shall accrue interest at a floating per annum
rate equal to the Basic Rate, which interest shall be payable monthly in
accordance with Section 2.3(d) below.

 

(b)          Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percent (5.0%) above the rate that is otherwise
applicable thereto (the “Default Rate”). Fees and expenses which are required to
be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Lenders’ Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the Obligations.
Payment or acceptance of the increased interest rate provided in this Section
2.3(b) is not a permitted alternative to timely payment and shall not constitute
a waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Collateral Agent or Lenders.

 

(c)          Adjustment to Interest Rate. The Basic Rate for purposes of
interest on Term Loans for any month shall be the ICE Benchmark LIBOR Rate on
the first day of such month, and the Basic Rate shall not be adjusted at any
time during such month based on changes in the ICE Benchmark LIBOR Rate after
the first day of the month. If, at any time, the ICE Benchmark LIBOR Rate
becomes unavailable and the Basic Rate is instead based on the Prime Rate,
changes to the interest rate of any Credit Extension at any such time based on
changes to the Prime Rate shall be effective on the effective date of any change
to the Prime Rate and to the extent of any such change.

 

(d)          Payment; Interest Computation. Interest is payable monthly on the
Payment Date of each month and shall be computed on the basis of a 360-day year
for the actual number of days elapsed. In computing interest, (i) all payments
received after 12:00 p.m. Eastern time on any day shall be deemed received at
the opening of business on the next Business Day, and (ii) the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.

 



2 

 

 

2.4          Secured Promissory Notes. If requested by a Lender, the Term Loans
advanced by such Lender, shall be evidenced by a Secured Promissory Note or
Notes in the form attached as Exhibit D hereto (each a “Secured Promissory
Note”), and shall be repayable as set forth in this Agreement. Borrower
irrevocably authorizes each Lender to make or cause to be made, on or about the
Funding Date of any Term Loan or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of such Term
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of each Term Loan set forth on such Lender’s Secured Promissory Note Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to such Lender, but the failure to record, or any error in so recording, any
such amount on such Lender’s Secured Promissory Note Record shall not limit or
otherwise affect the obligations of Borrower under any Secured Promissory Note
or any other Loan Document to make payments of principal of or interest on any
Secured Promissory Note when due. Upon receipt of an affidavit of an officer of
a Lender as to the loss, theft, destruction, or mutilation of its Secured
Promissory Note, Borrower shall issue, in lieu thereof, a replacement Secured
Promissory Note in the same principal amount thereof and of like tenor.

 

2.5          Fees and Expenses. Borrower shall pay to Collateral Agent:

 

(a)          Commitment Fee. A fully earned, non-refundable commitment fee of
One Hundred Seventy Two Thousand Five Hundred Dollars ($172,500.00), on the
Effective Date, to be shared between the Lenders pursuant to their respective
Commitment Percentages;

 

(b)          Prepayment Fee. The Prepayment Fee, when due hereunder, to be
shared between the Lenders pursuant to their respective Commitment Percentages;

 

(c)          Final Payment. The Final Payment, when due hereunder, to be shared
between the Lenders pursuant to their respective Commitment Percentages; and

 

(d)          Lenders’ Expenses. All Lenders’ Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due (or, if no
stated due date, upon demand by Collateral Agent).

 

Unless otherwise provided in this Agreement or in a separate writing by
Collateral Agent, Borrower shall not be entitled to any credit, rebate, or
repayment of any fees earned by a Lender pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of such Lender’s obligation to make loans and advances hereunder.
Collateral Agent may deduct amounts owing by Borrower under the clauses of this
Section 2.5 pursuant to the terms of Section 2.6(c). Collateral Agent shall
provide Borrower prompt written notice of deductions made from the Designated
Deposit Account pursuant to the terms of the clauses of this Section 2.5.

 

2.6          Payments; Application of Payments; Debit of Accounts.

 

(a)          Except as otherwise expressly provided herein, all payments to be
made by Borrower under any Loan Document shall be made to the respective Lender
to which such payments are owed, at such Lender’s office in immediately
available funds in Dollars, without setoff or counterclaim, before 12:00 p.m.
Eastern time on the date when due. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month. Payments of principal and/or
interest received after 12:00 p.m. Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.

 

(b)          Collateral Agent has the exclusive right to determine the order and
manner in which all payments with respect to the Obligations may be applied.
Borrower shall have no right to specify the order or the accounts to which
Collateral Agent shall allocate or apply any payments required to be made by
Borrower to a Lender or otherwise received by Collateral Agent or a Lender under
this Agreement when any such allocation or application is not specified
elsewhere in this Agreement.

 



3 

 

 

(c)          Collateral Agent and each Lender may debit any of Borrower’s
deposit accounts, including the Designated Deposit Account, for principal and
interest payments or any other amounts Borrower owes the Lenders under the Loan
Documents when due. Collateral Agent or a Lender (as applicable) shall promptly
notify Borrower when Collateral Agent or such a Lender debits Borrower’s
accounts for any payments other than payments on account of principal or
interest. These debits shall not constitute a set-off.

 

2.7          Withholding. Payments received by the Lenders from Borrower under
this Agreement will be made free and clear of and without deduction for any and
all present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable thereto).
Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires Borrower to make any
withholding or deduction from any such payment or other sum payable hereunder to
the Lenders, Borrower hereby covenants and agrees that the amount due from
Borrower with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, each Lender receives a net sum equal to the
sum which it would have received had no withholding or deduction been required,
and Borrower shall pay the full amount withheld or deducted to the relevant
Governmental Authority; provided, however, that to the extent Collateral Agent
or a Lender is refunded any portion of such excess, such party shall remit such
amount to Borrower. Borrower will, upon request, furnish the Lenders with proof
reasonably satisfactory to the Lenders indicating that Borrower has made such
withholding payment; provided, however, that Borrower need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Borrower. The agreements and
obligations of Borrower contained in this Section 2.7 shall survive the
termination of this Agreement.

 

3              CONDITIONS OF LOANS

 

3.1          Conditions Precedent to Initial Credit Extension. Each Lender’s
obligation to make a Term Loan is subject to the condition precedent that
Collateral Agent and each Lender shall have received, in form and substance
satisfactory to Collateral Agent and each Lender, such documents, and completion
of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:

 

(a)          the Revolving Line Loan Agreement and satisfaction of all
conditions precedent thereto;

 

(b)          duly executed signatures to the Loan Documents;

 

(c)          duly executed original signatures to the Warrant;

 

(d)          to the extent requested, duly executed original Secured Promissory
Notes in favor of each Lender according to its Term Loan A Commitment
Percentage;

 

(e)          (i) the Operating Documents and a long-form good standing
certificate of each Borrower certified by the Secretary of State of Delaware and
(ii) a certificate of good standing/foreign qualification of each Borrower
certified by the Secretary of the Commonwealth of Massachusetts, each as of a
date no earlier than thirty (30) days prior to the Effective Date;

 

(f)          a secretary’s certificate of each Borrower with respect to such
Borrower’s Operating Documents, incumbency, specimen signatures and resolutions
authorizing the execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(g)          duly executed signatures to the completed Borrowing Resolutions for
each Borrower;

 

(h)          certified copies, dated as of a recent date, of financing statement
searches, as Collateral Agent and Lenders may request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;

 



4 

 

 

(i)          the duly executed Perfection Certificate of each Borrower;

 

(j)          a legal opinion of Borrower’s counsel dated as of the Effective
Date in form and substance satisfactory to the Lenders, together with the duly
executed signature thereto;

 

(k)          evidence satisfactory to Collateral Agent and the Lenders that the
insurance policies and endorsements required by Section 6.4 hereof are in full
force and effect, together with appropriate evidence showing lender loss payable
and/or additional insured clauses or endorsements in favor of Collateral Agent;

 

(l)          evidence that the Initial Equity Financing has occurred; and

 

(m)          payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

 

3.2          Conditions Precedent to all Credit Extensions. The obligation of
each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

 

(a)          timely receipt by (i) the Lenders of an executed Disbursement
Letter in the form of Exhibit B-1 attached hereto, and (ii) SVB of an executed
Payment/Advance Form in the form of Exhibit B-2 attached hereto;

 

(b)          the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or immediately result
from the Credit Extension. Each Credit Extension is Borrower’s representation
and warranty on that date that the representations and warranties in this
Agreement remain true, accurate, and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(c)          Collateral Agent and Lenders determine to their reasonable
satisfaction that there has not been any material impairment in the general
affairs, management, results of operation or financial condition of Borrower or
the prospect of repayment of the Obligations, nor any material adverse deviation
by Borrower from the most recent business plan of Borrower presented to and
accepted by the Lenders;

 

(d)          to the extent not delivered at the Effective Date, duly executed
original Secured Promissory Notes, in number, form and content acceptable to
each Lender, and in favor of each Lender according to its Commitment Percentage
for the requested Term Loan, with respect to each Credit Extension made by such
Lender after the Effective Date; and

 

(e)          payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

 

3.3          Covenant to Deliver. Borrower agrees to deliver to Collateral Agent
and the Lenders each item required to be delivered to Collateral Agent and
Lenders under this Agreement as a condition precedent to any Credit Extension.
Borrower expressly agrees that a Credit Extension made prior to the receipt by
Collateral Agent or any Lender of any such item shall not constitute a waiver by
Collateral Agent of any Lender of Borrower’s obligation to deliver such item,
and the making of any Credit Extension in the absence of a required item shall
be in each Lender’s sole discretion.

 

3.4          Procedures for Borrowing. Subject to the prior satisfaction of all
other applicable conditions to the making of a Term Loan set forth in this
Agreement, to obtain a Term Loan, Borrower shall notify the Lenders (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 p.m. Eastern time three (3) Business Days prior to the date the Term Loan
is to be made (provided that the 3-day period will be waived for the Term A Loan
and such notice may be provided to Lenders on the date the Term A Loan is to be
made). Together with any such electronic or facsimile notification, Borrower
shall deliver to the Lenders by electronic mail or facsimile a completed
Disbursement Letter (and the Payment/Advance Form, with respect to SVB) executed
by an Authorized Signer. The Lenders may rely on any telephone notice given by a
person whom a Lender reasonably believes is an Authorized Signer. On the Funding
Date, each Lender shall credit and/or transfer (as applicable) to the Designated
Deposit Account, an amount equal to its Term Loan Commitment. The Lenders may
make Term Loans under this Agreement based on instructions from an Authorized
Signer or without instructions if the Term Loans are necessary to meet
Obligations which have become due.

 



5 

 

 

4              CREATION OF SECURITY INTEREST

 

4.1          Grant of Security Interest. Borrower hereby grants Collateral
Agent, for the ratable benefit of the Lenders, and to each Lender, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Collateral Agent, for the ratable benefit of the
Lenders and to each Lender, the Collateral, wherever located, whether now owned
or hereafter acquired or arising, and all proceeds and products thereof.

 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with SVB. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes SVB
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and SVB to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to SVB’s Lien in this Agreement and except that the first
priority aspect may be subject to the security interest of SVB in certain
property, but only to the extent contemplated by the Intercreditor Agreement).

 

If this Agreement is terminated, Collateral Agent’s and each Lender’s Lien in
the Collateral shall continue until the Obligations (other than inchoate
indemnity obligations or other obligations which, by their terms, survive
termination of this Agreement) are repaid in full in cash. Upon payment in full
in cash of the Obligations (other than inchoate indemnity obligations or other
obligations which, by their terms, survive termination of this Agreement) and at
such time as the Lenders’ obligation to make Credit Extensions has terminated,
Collateral Agent and each Lender shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations or other obligations which, by their terms, survive
termination of this Agreement), except for Bank Services, are satisfied in full,
and (y) this Agreement is terminated, SVB shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to SVB in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to SVB
cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and (y)
if such Letters of Credit are denominated in a Foreign Currency, then at least
one hundred ten percent (110.0%), of the Dollar Equivalent of the face amount of
all such Letters of Credit plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by SVB in its good faith business
judgment), to secure all of the Obligations relating to such Letters of Credit.

 

4.2          Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Collateral Agent’s and each Lender’s
Lien under this Agreement), assuming that Collateral Agent has filed a UCC
financing statement with the Secretary of State of Delaware, and except that the
first priority aspect may be subject to the security interest of SVB in certain
property, but only to the extent contemplated by the Intercreditor Agreement).
If Borrower shall acquire a commercial tort claim with a value in excess of One
Hundred Thousand Dollars ($100,000.00), Borrower shall promptly notify
Collateral Agent in a writing signed by Borrower of the general details thereof
and grant to Collateral Agent, for the ratable benefit of the Lenders and to
each Lender, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Collateral Agent and the Lenders.

 



6 

 

 

4.3          Authorization to File Financing Statements. Borrower hereby
authorizes Collateral Agent to file financing statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Collateral
Agent’s and Lenders’ interest or rights hereunder, including a notice that any
disposition of the Collateral, by either Borrower or any other Person, shall be
deemed to violate the rights of Collateral Agent and Lenders under the Code.
Such financing statements may indicate the Collateral as “all assets of the
Debtor” or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in Collateral Agent’s discretion.

 

5             REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows:

 

5.1          Due Organization, Authorization; Power and Authority. Borrower is
duly existing and in good standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Collateral Agent a completed certificate signed by Borrower entitled
“Perfection Certificate” (as may be replaced by any new Perfection Certificate
delivered to and accepted by the Lenders, the “Perfection Certificate”).
Borrower represents and warrants that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof; (b)
Borrower is an organization of the type and is organized in the jurisdiction set
forth in the Perfection Certificate; (c) the Perfection Certificate accurately
sets forth Borrower’s organizational identification number or accurately states
that Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) except with respect to the change of jurisdiction of formation from
Nevada to Delaware by Parent Borrower in June 2016, Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date (by delivering a new Perfection Certificate or by disclosing such
updates on a Compliance Certificate) to the extent such updates are resulting
from actions, transactions, circumstances or events not prohibited by the terms
of this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Collateral Agent of such occurrence
and provide Collateral Agent with Borrower’s organizational identification
number.

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict with or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.

 

5.2          Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than SVB or SVB’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Collateral Agent in connection herewith and
which Borrower has taken such actions as are necessary to give Collateral Agent
a perfected security interest therein, pursuant to the terms of Section 6.5(b).
The Accounts are bona fide, existing obligations of the Account Debtors.

 



7 

 

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

 

All Inventory is in all material respects of good and marketable quality, free
from material defects.

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
Borrower owns or purports to own and which is material to Borrower’s business is
valid and enforceable, and no part of the Intellectual Property which Borrower
owns or purports to own and which is material to Borrower’s business has been
judged invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.

 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 

5.3          Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, Two Hundred Fifty Thousand Dollars ($250,000.00).

 

5.4          Financial Statements; Financial Condition. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to
Collateral Agent fairly present in all material respects Borrower’s consolidated
financial condition and Borrower’s consolidated results of operations. There has
not been any material deterioration in Borrower’s consolidated financial
condition since the date of the most recent financial statements submitted to
Collateral Agent.

 

5.5          Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.6          Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

 

5.7          Subsidiaries; Investments. Borrower does not own any stock,
partnership, or other ownership interest or other equity securities except for
Permitted Investments.

 

5.8          Tax Returns and Payments; Pension Contributions. Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower except (a) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
or (b) if such taxes, assessments, deposits and contributions do not,
individually or in the aggregate, exceed Twenty Five Thousand Dollars
($25,000.00).

 



8 

 

 

               To the extent Borrower defers payment of any contested taxes,
Borrower shall (i) if such contested amount is in excess of Twenty Five Thousand
Dollars ($25,000.00), notify Collateral Agent in writing of the commencement of,
and any material development in, the proceedings, and (ii) post bonds or take
any other steps required to prevent the Governmental Authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien.” Borrower is unaware of any claims or adjustments
proposed for any of Borrower’s prior tax years which could result in additional
taxes becoming due and payable by Borrower in excess of Twenty Five Thousand
Dollars ($25,000.00). Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

 

5.9          Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

 

5.10        Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to
Collateral Agent or any Lender, as of the date such representation, warranty, or
other statement was made, taken together with all such written certificates and
written statements given to Collateral Agent or any Lender, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading in
light of the circumstances under which they were made (it being recognized that
the projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results and such differences may be material).

 

5.11        Definition of “Knowledge.” For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer.

 

6              AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1          Government Compliance.

 

(a)          Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, in all
material respects, with all laws, ordinances and regulations to which it is
subject.

 

(b)          Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Collateral Agent, for the
ratable benefit of the Lenders and to each Lender, in all of its property.
Borrower shall promptly provide copies of any such obtained Governmental
Approvals to Collateral Agent.

 



9 

 

 

6.2          Financial Statements, Reports, Certificates. Provide Collateral
Agent and each Required Lender with the following:

 

(a)          as soon as available, but no later than thirty (30) days after the
last day of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations for such month certified
by a Responsible Officer and in a form acceptable to Collateral Agent (the
“Monthly Financial Statements”);

 

(b)          within thirty (30) days after the last day of each month and
together with the Monthly Financial Statements, a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Collateral Agent may reasonably request, including, without limitation, a
statement that at the end of such month there were no held checks in excess,
individually or in the aggregate, in excess of Twenty Five Thousand Dollars
($25,000.00);

 

(c)          at least annually, as soon as available, and in any event no later
than thirty (30) days following approval by the Board, and within five (5)
Business Days of any updates or amendments thereto, (i) annual operating budgets
(including income statements, balance sheets and cash flow statements, by
month), and (ii) annual financial projections (on a quarterly basis), in each
case as approved by the Board, together with any related business forecasts used
in the preparation of such annual financial projections;

 

(d)          as soon as available, and in any event within ninety (90) days
following the end of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm reasonably acceptable to Collateral Agent (it being
acknowledged that Ernst and Young LLP is acceptable to the Lenders). Documents
required to be delivered pursuant to this Section 6.2(d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address;

 

(e)          within five (5) days of filing, copies of all periodic and other
reports, proxy statements and other materials filed by Borrower and/or any
Guarantor with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange (to the extent
that, in the case of a national securities exchange, such filings are material),
or distributed to all of its shareholders, as the case may be. Documents
required to be delivered pursuant to this Section 6.2(e) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address;

 

(f)          within five (5) days of delivery, copies of all statements, reports
and notices made available to all of Borrower’s security holders or to any
holders of Subordinated Debt. Documents required to be delivered pursuant to
this Section 6.2(h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address;

 

(g)          prompt report of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could reasonably be expected to
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Two Hundred Fifty Thousand Dollars
($250,000.00) or more; and

 

(h)          promptly, from time to time, such other information regarding
Borrower or compliance with the terms of any Loan Documents as reasonably
requested by Collateral Agent or any Lender.

 

6.3          Taxes; Pensions. Timely file, and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Lenders, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

 



10 

 

 

6.4          Insurance.

 

(a)          Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as
Collateral Agent may reasonably request. Insurance policies shall be in a form,
with financially sound and reputable insurance companies that are not Affiliates
of Borrower, and in amounts that are satisfactory to Collateral Agent and
Lenders. All property policies shall have a lender’s loss payable endorsement
showing Collateral Agent as the lender loss payee. All liability policies shall
show, or have endorsements showing, Collateral Agent as an additional insured.
Collateral Agent shall be named as lender loss payee and/or additional insured
with respect to any such insurance providing coverage in respect of any
Collateral.

 

(b)          Ensure that proceeds payable under any property policy are, at
Lenders’ option, payable to Collateral Agent or the Lenders’ on account of the
Obligations. Notwithstanding the foregoing, (i) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Two Hundred Fifty Thousand Dollars
($250,000.00) in the aggregate for all losses under all casualty policies in any
one (1) year, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property (A) shall be of equal or
like value as the replaced or repaired Collateral and (B) shall be deemed
Collateral in which the Collateral Agent and the Lenders have been granted a
first priority security interest, and (ii) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of the Lenders, be payable to the Lenders on account
of the Obligations.

 

(c)          At Collateral Agent’s request, Borrower shall deliver certified
copies of insurance policies and evidence of all premium payments. Each provider
of any such insurance required under this Section 6.4 shall agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to Collateral Agent, that it will give Collateral Agent
thirty (30) days prior written notice before any such policy or policies shall
be materially altered or canceled. If Borrower fails to obtain insurance as
required under this Section 6.4 or to pay any amount or furnish any required
proof of payment to third persons, Collateral Agent and/or any Lender may make
all or part of such payment or obtain such insurance policies required in this
Section 6.4, and take any action under the policies Collateral Agent or such
Lender deems prudent.

 

6.5          Accounts.

 

(a)          Maintain its and all of its Subsidiaries’ (other than Securities
Corp.) operating and other deposit accounts and securities/investment accounts
with SVB and SVB’s Affiliates, provided, further, Borrower (individually and not
on a consolidated basis) shall at all times have on deposit in operating,
depository and securities accounts maintained with SVB cash in an amount equal
to at least the lesser of (i) one hundred percent (100.0%) of the Dollar value
of all of Borrower’s consolidated cash, including any Subsidiaries’ (including,
without limitation, Securities Corp.’s), Affiliates’, or related entities’ cash,
and (ii) one hundred five percent (105.0%) of the Dollar amount of the
then-outstanding Obligations of Borrower to the Lenders, plus, without
duplication, the then-outstanding Obligations (as defined in the Revolving Line
Loan Agreement) of Borrower to SVB. Notwithstanding anything to the contrary
contained herein, until the date that is ninety (90) days from the Effective
Date, Borrower may maintain its accounts with Bank of America existing as of the
Effective Date that are disclosed in the Perfection Certificate so long as (i)
at all times during such ninety (90) day period, any cash in excess of the
amount necessary for the ordinary and necessary operations of Borrower for the
then current month is maintained in accounts of Borrower with SVB and (ii) all
proceeds of the Initial Equity Financing are deposited into an account or
accounts of Borrower with SVB. In addition to the foregoing, Borrower shall (i)
conduct all of its cash management, asset management and letter of credit
banking with SVB and SVB’s Affiliates and (ii) maintain its procurement credit
card program with SVB consisting of at least three (3) credit cards with an
aggregate credit limit of at least One Hundred Twenty Thousand Dollars
($120,000.00). Any Guarantor shall maintain all depository, operating and
securities/investment accounts with SVB and SVB’s Affiliates.

 



11 

 

 

(b)          In addition to and without limiting the restrictions in (a),
Borrower shall provide Collateral Agent five (5) days prior written notice
before establishing any Collateral Account at or with any bank or financial
institution other than SVB or SVB’s Affiliates. For each Collateral Account that
Borrower at any time maintains, Borrower shall cause the applicable bank or
financial institution (other than SVB) at or with which any Collateral Account
is maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Collateral Agent’s
Lien in such Collateral Account in accordance with the terms hereunder which
Control Agreement may not be terminated without the prior written consent of
Collateral Agent. The provisions of the previous sentence shall not apply to (i)
deposit accounts exclusively used for payroll, payroll taxes, and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Collateral Agent by Borrower as such or (ii) for a period of
ninety (90) days from the Effective Date, Borrower’s accounts with Bank of
America.

 

6.6          Financial Covenant – Consolidated Revenue. Maintain at all times on
and after the earlier to occur of (a) the Funding Date of the first Advance (as
defined in the Revolving Line Loan Agreement) or (b) the Funding Date of the
Term B Loan, to be tested as of the last day of each month, total revenue of
Borrower and its Subsidiaries, as determined in accordance with GAAP, for the
six (6) month period ending on such day of at least the following amounts: 

 

6-Month Period Ending   Minimum Revenue   March 31, 2018   $ 5,991,248.00  
April 30, 2018   $ 6,040,436.00   May 31, 2018   $ 6,051,066.00   June 30, 2018
  $ 6,990,900.00   July 31, 2018   $ 7,025,564.00   August 31, 2018   $
7,077,560.00   September 30, 2018   $ 8,724,100.00   October 31, 2018   $
8,759,380.00   November 30, 2018   $ 8,812,300.00   December 31, 2018   $
10,488,100.00   January 31, 2019   $ 10,507,357.00   February 28, 2019   $
10,536,243.00   March 31, 2019   $ 11,450,950.00   April 30, 2019   $
11,502,536.00   May 31, 2019   $ 11,579,915.00   June 30, 2019   $ 14,030,250.00
  July 31, 2019   $ 14,124,825.00   August 31, 2019   $ 14,266,688.00  

 





 

 



12 

 

 



September 30, 2019   $ 18,759,000.00   October 31, 2019   $ 18,871,346.00  
November 30, 2019   $ 19,039,865.00   December 31, 2019   $ 24,376,300.00  
January 31, 2020   $ 24,469,970.00   February 29, 2020   $ 24,610,475.00   March
31, 2020   $ 29,059,800.00   April 30, 2020   $ 29,153,074.00   May 31, 2020   $
29,292,985.00   June 30, 2020   $ 33,723,500.00   July 31, 2020   $
33,890,210.00   August 31, 2020   $ 34,140,275.00   September 30, 2020   $
42,059,000.00   October 31, 2020   $ 42,290,260.00   November 30, 2020   $
42,637,150.00   December 31, 2020   $ 53,622,000.00   January 31, 2021   $
54,090,250.00   February 28, 2021   $ 54,792,625.00   March 31, 2021   $
77,034,500.00   April 30, 2021   $ 77,483,840.00   May 31, 2021   $
78,157,850.00   June 30, 2021   $ 99,501,500.00   July 31, 2021   $
99,674,600.00   August 31, 2021   $ 99,934,250.00   September 30, 2021   $
108,156,500.00   October 31, 2021   $ 108,288,470.00   November 30, 2021   $
108,486,425.00   December 31, 2021   $ 114,755,000.00  

 


 



13 

 

 

With respect to any period ending after December 31, 2021, the Required Lenders
will set the revenue covenant levels for any such period in their reasonable
discretion based upon, among other factors, budgets, sales projections,
operating plans and other financial information with respect to Borrower that
the Required Lenders deem relevant, including, without limitation, Borrower’s
annual financial projections approved by the Board.  With respect thereto,
Borrower shall (A) agree in writing (which agreement shall be set forth in a
written amendment to this Agreement) on or before January 31, 2022 to any
covenant levels proposed by the Required Lenders with respect to the 2022
calendar year and (B) notwithstanding Section 6.2(c) of this Agreement, deliver
to the Required Lenders on or before December 31, 2021, Borrower’s budgets,
sales projections, operating plans and other financial information with respect
to Borrower that the Required Lenders deem relevant, including, without
limitation, Borrower’s annual financial projections and budget approved by the
Board with respect to the 2022 calendar year.

 

6.7          Protection of Intellectual Property Rights.

 

(a)          (i) Protect, defend and maintain the validity and enforceability of
its Intellectual Property; (ii) promptly advise Collateral Agent in writing of
material infringements or any other event that could reasonably be expected to
materially and adversely affect the value of its Intellectual Property; and
(iii) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Collateral Agent’s
written consent.

 

(b)          Provide written notice to Collateral Agent and each Lender within
thirty (30) days of entering or becoming bound by any Restricted License (other
than over-the-counter software that is commercially available to the public).
Borrower shall take such steps as Collateral Agent and any Lender reasonably
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Collateral Agent and each Lender to have a security interest in it that
might otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and (ii)
Collateral Agent and each Lender to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Collateral Agent’s and such Lender’s rights and remedies under this Agreement
and the other Loan Documents.

 

6.8          Litigation Cooperation. From the date hereof and continuing through
the termination of this Agreement, make available to Collateral Agent and the
Lenders, without expense to Collateral Agent or the Lenders, Borrower and its
officers, employees and agents and Borrower’s books and records, to the extent
that Collateral Agent or any Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Collateral Agent or any Lender with respect to any Collateral or relating to
Borrower.

 

6.9          Further Assurances. Execute any further instruments and take
further action as Collateral Agent or any Lender reasonably requests to perfect
or continue Collateral Agent’s Lien in the Collateral or to effect the purposes
of this Agreement. Deliver to Collateral Agent and Lenders, within ten (10) days
after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.

 

6.10          Post-Closing Requirement. Deliver to Collateral Agent, in form and
substance satisfactory to Collateral Agent, within thirty (30) days of the
Effective Date, an acknowledgment copy (from the Delaware Department of State)
of a filed termination of UCC financing statement no. 20131822718 in favor of
WebBank.

 



14 

 

 

7          NEGATIVE COVENANTS

 

Borrower shall not do any of the following without the prior written consent of
the Required Lenders:

 

7.1          Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of Borrower’s use or transfer of money or Cash
Equivalents in the ordinary course of its business for the payment of ordinary
course business expenses in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents; (e) consisting of non-exclusive licenses
for the use of the property of Borrower or its Subsidiaries in the ordinary
course of business and licenses that could not result in a legal transfer of
title of the licensed property but that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discrete
geographical areas outside of the United States; (f) to any Borrower or Secured
Guarantor; (g) consisting of the sale or issuance of any stock of Borrower that
is not prohibited under Section 7.2 of this Agreement; and (h) of other property
with a value not exceeding One Hundred Thousand Dollars ($100,000.00) in the
aggregate in any fiscal year.

 

7.2          Changes in Business, Management, Control, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; (c) fail
to provide notice to Collateral Agent of any Key Person departing from or
ceasing to be employed by Borrower within five (5) Business Days after such Key
Person’s departure from Borrower; or (d) permit or suffer the consummation of
any Change in Control.

 

Borrower shall not, without at least thirty (30) days prior written notice to
Collateral Agent: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than One
Hundred Thousand Dollars ($100,000.00) in Borrower’s assets or property) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of One Hundred Thousand Dollars ($100,000.00) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, or (5) change
any organizational number (if any) assigned by its jurisdiction of organization.
If Borrower intends to deliver any portion of the Collateral valued,
individually or in the aggregate, in excess of One Hundred Thousand Dollars
($100,000.00) to a bailee, and Collateral Agent and such bailee are not already
parties to a bailee agreement governing both the Collateral and the location to
which Borrower intends to deliver the Collateral, then Borrower will first
receive the written consent of Collateral Agent, and such bailee shall execute
and deliver a bailee agreement in form and substance satisfactory to Collateral
Agent and the Lenders.

 

Notwithstanding anything to the contrary contained herein, Borrower may add or
deliver Collateral to Ordinary Course Third-Party Collateral Locations without
prior notice to Collateral Agent, without obtaining Collateral Agent’s written
consent and without delivering to Collateral Agent and the Lenders a bailee
agreement with respect to any such location; provided, however, that with
respect to Ordinary Course Customer/Collaborator Collateral Locations, Borrower
may install no more than nine (9) of Borrower’s CorPath systems in the aggregate
at any Ordinary Course Customer/Collaborator Collateral Locations in any
calendar year without complying with the requirements of the immediately
preceding paragraph. For the avoidance of doubt, any of Borrower’s Corpath
systems installed in Ordinary Course Customer/Collaborator Collateral Locations
prior to the Effective Date shall not count toward this nine (9) unit limitation
for the 2018 calendar year.

 

7.3          Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary). A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.

 

7.4          Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5          Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein (except that the first priority aspect may be subject to
the security interest of SVB in certain property, but only to the extent
contemplated by the Intercreditor Agreement), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Collateral
Agent, for the ratable benefit of the Lenders) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or any Subsidiary’s Intellectual Property,
except as is otherwise permitted in Section 7.1 hereof and the definition of
“Permitted Liens” herein.

 



15 

 

 

7.6          Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.5(b) hereof.

 

7.7          Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock,
provided that Borrower may (i) convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) pay dividends solely in common stock and/or
preferred stock, and (iii) repurchase the stock of former employees or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of any such repurchase and would not exist
after giving effect to any such repurchase, provided that the aggregate amount
of all such repurchases does not exceed Two Hundred Fifty Thousand Dollars
($250,000.00) per fiscal year; or (b) directly or indirectly make any Investment
(including, without limitation, by the formation of any Subsidiary) other than
Permitted Investments, or permit any of its Subsidiaries to do so.

 

7.8          Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for (a) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person, (b)
customary director, officer and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans and indemnification arrangements approved by the relevant board of
directors, board of managers or equivalent corporate body), (c) transactions of
the type described in and permitted pursuant to Sections 7.1(c), 7.1(f), or 7.7,
or (d) transactions disclosed in the Perfection Certificate as of the Effective
Date.

 

7.9          Subordinated Debt. (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof, provide for earlier or greater principal,
interest, or other payments thereon, or adversely affect the subordination
thereof to Obligations owed to the Lenders.

 

7.10        Compliance. Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

7.11        Preferred Stock Dividend. Agree to modify the terms with respect to
any dividend that is payable in stock of Borrower to provide for payment of such
dividend in cash.

 



16 

 

 

8             EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1          Payment Default. Borrower fails to (a) make any payment of
principal or interest on any Credit Extension when due, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Term Loan Maturity Date). During the cure period, the failure to make
or pay any payment specified under clause (b) hereunder is not an Event of
Default (but no Credit Extension will be made during the cure period);

 

8.2          Covenant Default.

 

(a)           Borrower fails or neglects to perform any obligation in Sections
6.2, 6.3, 6.4, 6.5, 6.6, 6.7, or 6.10 or violates any covenant in Section 7; or

 

(b)          Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

 

8.3          Material Adverse Change. A Material Adverse Change occurs;

 

8.4          Attachment; Levy; Restraint on Business.

 

(a)          (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary), or (ii) a notice of lien or levy is filed against any
of Borrower’s assets by any Governmental Authority, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or

 

(b)           (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting all or any
material part of its business;

 

8.5          Insolvency. (a) Borrower or any of its Subsidiaries is unable to
pay its debts (including trade debts) as they become due or otherwise becomes
insolvent; (b) Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower or any of
its Subsidiaries and is not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.6          Other Agreements. There is, under any agreement to which Borrower
or any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of Two Hundred Fifty Thousand Dollars ($250,000.00); or
(b) any breach or default by Borrower or Guarantor, the result of which could
have a material adverse effect on Borrower’s or any Guarantor’s business;

 

8.7          Judgments; Penalties. One or more fines, penalties or final
judgments, orders or decrees for the payment of money in an amount, individually
or in the aggregate, of at least Two Hundred Fifty Thousand Dollars
($250,000.00) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
Borrower by any Governmental Authority, and the same are not, within ten (10)
days after the entry, assessment or issuance thereof, discharged, satisfied, or
paid, or after execution thereof, stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay (provided
that no Credit Extensions will be made prior to the satisfaction, payment,
discharge, stay, or bonding of such fine, penalty, judgment, order or decree);

 



17 

 

 

8.8          Misrepresentations. Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Collateral Agent
and/or Lenders or to induce Collateral Agent and/or Lenders to enter this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

 

8.9          Subordinated Debt. Any document, instrument, or agreement
evidencing the subordination of any Subordinated Debt shall for any reason be
revoked or invalidated or otherwise cease to be in full force and effect (other
than in accordance with the terms of the document, instrument or agreement), any
Person shall be in breach thereof or contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations shall for any reason be subordinated or shall not
have the priority contemplated by this Agreement or any applicable subordination
or intercreditor agreement;

 

8.10        Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to affect
the status of or legal qualifications of Borrower or any of its Subsidiaries to
hold any Governmental Approval in any other jurisdiction; or

 

8.11        Revolving Line Loan Agreement. The occurrence of an Event of Default
(as defined in the Revolving Line Loan Agreement) under the Revolving Line Loan
Agreement.

 

9              RIGHTS AND REMEDIES

 

9.1          Rights and Remedies. Upon the occurrence and during the continuance
of an Event of Default, Collateral Agent may, and at the written direction of
Required Lenders shall, without notice or demand, do any or all of the
following:

 

(a)          declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Collateral Agent or the Lenders);

 

(b)          stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and any
Lender;

 

(c)          demand that Borrower (i) deposit cash with SVB in an amount equal
to at least (A) one hundred five percent (105.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in Dollars
remaining undrawn, and (B) one hundred ten percent (110.0%) of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit denominated in
a Foreign Currency remaining undrawn (plus, in each case, all interest, fees,
and costs due or to become due in connection therewith (as estimated by SVB in
its good faith business judgment)), to secure all of the Obligations relating to
such Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

 

(d)          terminate any FX Contracts;

 



18 

 

 

(e)          verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Collateral Agent or any Lender considers advisable, and notify any Person owing
Borrower money of Collateral Agent’s and the Lenders’ security interest in such
funds. Borrower shall collect all payments in trust for the Lenders and, if
requested by Collateral Agent or a Lender, immediately deliver the payments to
Collateral Agent in the form received from the Account Debtor, with proper
endorsements for deposit;

 

(f)          make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Collateral Agent or a
Lender requests and make it available as Collateral Agent or a Lender
designates. Collateral Agent may enter premises where the Collateral is located,
take and maintain possession of any part of the Collateral, and pay, purchase,
contest, or compromise any Lien which appears to be prior or superior to its
security interest and pay all expenses incurred. Borrower grants Collateral
Agent and each Lender a license to enter and occupy any of its premises, without
charge, to exercise any of Collateral Agent’s or a Lender’s rights or remedies;

 

(g)          apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) amount held by Collateral Agent or a Lender owing to or for
the credit or the account of Borrower;

 

(h)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Collateral Agent is
hereby granted a non-exclusive, royalty-free license or other right to use,
without charge, Borrower’s labels, Patents, Copyrights, mask works, rights of
use of any name, trade secrets, trade names, Trademarks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this Section
9.1, Borrower’s rights under all licenses and all franchise agreements inure to
Collateral Agent, for the benefit of the Lenders;

 

(i)          place a “hold” on any account maintained with Collateral Agent or
the Lenders and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(j)          demand and receive possession of Borrower’s Books; and

 

(k)          exercise all rights and remedies available to Collateral Agent and
each Lender under the Loan Documents or at law or equity, including all remedies
provided under the Code (including disposal of the Collateral pursuant to the
terms thereof).

 

9.2          Power of Attorney. Borrower hereby irrevocably appoints Collateral
Agent as its lawful attorney-in-fact, exercisable following the occurrence and
during the continuance of an Event of Default, to: (a) endorse Borrower’s name
on any checks, payment instruments, or other forms of payment or security; (b)
sign Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) demand, collect, sue, and give releases to any
Account Debtor for monies due, settle and adjust disputes and claims about the
Accounts directly with Account Debtors, and compromise, prosecute, or defend any
action, claim, case, or proceeding about any Collateral (including filing a
claim or voting a claim in any bankruptcy case in Collateral Agent’s or
Borrower’s name, as Collateral Agent chooses); (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, or other claim in or to the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (f) transfer the Collateral into the name of Collateral
Agent or a third party as the Code permits. Borrower hereby appoints Collateral
Agent as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Collateral Agent’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations and
other obligations which, by their terms, survive the termination of this
Agreement) have been satisfied in full and the Loan Documents have been
terminated. Collateral Agent’s foregoing appointment as Borrower’s attorney in
fact, and all of Collateral Agent’s rights and powers, coupled with an interest,
are irrevocable until all Obligations (other than inchoate indemnity obligations
and other obligations which, by their terms, survive the termination of this
Agreement) have been fully repaid and performed and the Loan Documents have been
terminated.

 



19 

 

 

9.3          Protective Payments. If Borrower fails to obtain the insurance
called for by Section 6.4 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document or which may be required to preserve the Collateral,
Collateral Agent may obtain such insurance or make such payment, and all amounts
so paid by Collateral Agent are Lenders’ Expenses and immediately due and
payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral. Collateral Agent will make
reasonable efforts to provide Borrower with notice of Collateral Agent obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Collateral Agent are deemed an agreement to make
similar payments in the future or Collateral Agent’s waiver of any Event of
Default.

 

9.4          Application of Payments and Proceeds. If an Event of Default has
occurred and is continuing, Collateral Agent and Lenders shall have the right to
apply in any order any funds in their possession, whether from Borrower account
balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations. Collateral Agent or a Lender shall pay any surplus to Borrower by
credit to the Designated Deposit Account or to other Persons legally entitled
thereto; Borrower shall remain liable to the Lenders for any deficiency. If
Collateral Agent or a Lender, directly or indirectly, enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Collateral Agent and Lenders shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Collateral Agent or Lenders of cash therefor.

 

9.5          Liability for Collateral. So long as Collateral Agent and the
Lenders comply with reasonable banking practices regarding the safekeeping of
the Collateral in the possession or under the control of Collateral Agent and
the Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

9.6          No Waiver; Remedies Cumulative. Failure by Collateral Agent or any
Lender, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith. No waiver hereunder
shall be effective unless signed by Collateral Agent and the Required Lenders
and then is only effective for the specific instance and purpose for which it is
given. The rights and remedies of Collateral Agent and the Lenders under this
Agreement and the other Loan Documents are cumulative. Collateral Agent and the
Lenders have all rights and remedies provided under the Code, by law, or in
equity. The exercise by Collateral Agent or any Lender of one right or remedy is
not an election and shall not preclude Collateral Agent or any Lender from
exercising any other remedy under this Agreement or other remedy available at
law or in equity, and Collateral Agent’s or any Lender’s waiver of any Event of
Default is not a continuing waiver. Collateral Agent’s or any Lender’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

 

9.7          Demand Waiver. Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Collateral Agent
or any Lender on which Borrower is liable.

 

9.8          Borrower Liability. Each Borrower may, acting singly, request
Credit Extensions hereunder. Each Borrower hereby appoints each other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder. Each Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Borrower actually receives said Credit Extension, as if each Borrower
hereunder directly received all Credit Extensions. Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
and (b) any right to require Collateral Agent or any Lender to: (i) proceed
against any Borrower or any other person; (ii) proceed against or exhaust any
security; or (iii) pursue any other remedy. Collateral Agent and/or any Lender
may exercise or not exercise any right or remedy it has against any Borrower or
any security it holds (including the right to foreclose by judicial or
non-judicial sale) without affecting any Borrower’s liability. Notwithstanding
any other provision of this Agreement or other related document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Collateral
Agent and the Lenders under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 9.8 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section 9.8, such Borrower shall hold such payment in trust for Collateral Agent
and the Lenders and such payment shall be promptly delivered to Collateral Agent
for application to the Obligations, whether matured or unmatured.

 



20 

 

 

10          NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Any of Collateral Agent, any Lender or Borrower may change its mailing or
electronic mail address or facsimile number by giving the other party written
notice thereof in accordance with the terms of this Section 10.

 



  If to Borrower: Corindus Vascular Robotics, Inc.     Corindus, Inc.     309
Waverley Oaks Road     Suite 105     Waltham, Massachusetts 02452    
Attn:  Chief Financial Officer (with a copy to the Legal Department)     Fax:
(508) 232-6000     Email:  David.Long@corindus.com         with a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.     One Financial Center   
  Boston, Massachusetts 02111     Attn:  Meryl J. Epstein, Esquire     Fax:
(617) 348-1635     Email: MJEpstein@mintz.com           If to Collateral Agent  
  or SVB: Silicon Valley Bank     275 Grove Street     Suite 2-200     Newton,
Massachusetts 02466     Attn:  Mr. Sam Subilia     Fax: (617) 527-0177    
Email: SSubilia@svb.com         with a copy to: Riemer & Braunstein LLP    
Three Center Plaza     Boston, Massachusetts 02108     Attn:  David A. Ephraim,
Esquire     Fax: (617) 880-3456     Email: DEphraim@riemerlaw.com         If to
Solar: Solar Capital Ltd.     500 Park Avenue, 3rd Floor     New York, New York
10022     Attention: Anthony Storino     Fax: (212) 993-1698     Email:
Storino@solarcapltd.com



 



21 

 





 

11           CHOICE OF LAW, VENUE and JURY TRIAL WAIVER

 

Except as otherwise expressly provided in any of the Loan Documents, New York
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower, Lenders and Collateral Agent each submit to the exclusive jurisdiction
of the State and Federal courts in New York, New York; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Collateral
Agent and/or any Lender from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Collateral Agent and/or any Lender. Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

BORROWER, COLLATERAL AGENT AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL.

 

This Section 11 shall survive the termination of this Agreement.

 

12           GENERAL PROVISIONS

 

12.1        Termination Prior to Term Loan Maturity Date; Survival. All
covenants, representations and warranties made in this Agreement shall continue
in full force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied (other than inchoate indemnity obligations, and
any other obligations which, by their terms, are to survive the termination of
this Agreement). So long as Borrower has satisfied the Obligations (other than
inchoate indemnity obligations, and any other obligations which, by their terms,
are to survive the termination of this Agreement, and any Obligations under Bank
Services Agreements that are cash collateralized in accordance with Section 4.1
of this Agreement), this Agreement may be terminated prior to the Term Loan
Maturity Date by Borrower, effective three (3) Business Days after written
notice of termination is given to the Lenders. Those obligations that are
expressly specified in this Agreement as surviving this Agreement’s termination
shall continue to survive notwithstanding this Agreement’s termination.

 

12.2        Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party. Borrower may not assign
this Agreement or any rights or obligations under it without Collateral Agent’s
and each Lender’s prior written consent (which may be granted or withheld in
Collateral Agent’s and each Lender’s discretion). The Lenders have the right,
without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents (other than the Warrant, as to which assignment, transfer and
other such actions are governed by the terms thereof). Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and is continuing,
no Lender shall assign its interest in the Loan Documents to any Person who in
the reasonable estimation of the Lenders is (a) a direct competitor of Borrower,
whether as an operating company or direct or indirect parent with voting control
over such operating company, or (b) a vulture fund.

 



22 

 

 

12.3        Indemnification. Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against: (i) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (ii) all losses or
expenses (including Lenders’ Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Collateral Agent and/or the Lenders and
Borrower (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses directly caused by such Indemnified Person’s gross negligence or
willful misconduct.

 

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

 

12.4        Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.5        Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.6        Correction of Loan Documents. Collateral Agent and the Lenders may
correct patent errors and fill in any blanks in the Loan Documents consistent
with the agreement of the parties.

 

12.7        Amendments in Writing; Waiver; Integration.

 

(a)          No purported amendment or modification of any Loan Document, or
waiver, discharge or termination of any obligation under any Loan Document,
shall be enforceable or admissible unless, and only to the extent, expressly set
forth in a writing signed by the party against which enforcement or admission is
sought. Without limiting the generality of the foregoing, no oral promise or
statement, nor any action, inaction, delay, failure to require performance or
course of conduct shall operate as, or evidence, an amendment, supplement or
waiver or have any other effect on any Loan Document. Any waiver granted shall
be limited to the specific circumstance expressly described in it, and shall not
apply to any subsequent or other circumstance, whether similar or dissimilar, or
give rise to, or evidence, any obligation or commitment to grant any further
waiver. In addition to and without limiting the foregoing:

 

(i)          no amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;

 

(ii)          no such amendment, waiver or modification that would affect the
rights and duties of Collateral Agent shall be effective without Collateral
Agent’s written consent or signature;

 

(iii)          no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan; (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of interest on any Term Loan
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for the Lenders to take any action hereunder; (D) release all
or substantially all of any material portion of the Collateral, authorize
Borrower to sell or otherwise dispose of all or substantially all or any
material portion of the Collateral or release any guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.7 or the definitions of the terms used in this
Section 12.7 insofar as the definitions affect the substance of this
Section 12.7; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions of Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent
securing the Obligations; or (I) amend any of the provisions of Section 12.11.
It is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F), (G) and (H) of the preceding sentence;

 



23 

 

 

(iv)          the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Collateral Agent pursuant to which any Lender may agree to give its
consent in connection with any amendment, waiver or modification of the Loan
Documents only in the event of the unanimous agreement of all Lenders.

 

(b)          Other than as expressly provided for in Section 12.7(a)(i)-(iii),
Collateral Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.

 

(c)          The Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of the Loan Documents merge into
the Loan Documents.

 

12.8        Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.9        Confidentiality. In handling any confidential information of
Borrower, the Lenders and Collateral Agent shall exercise the same degree of
care that they exercise for their own proprietary information, but disclosure of
information may be made: (a) to the Lenders’ and Collateral Agent’s Subsidiaries
or Affiliates (such Subsidiaries and Affiliates, together with the Collateral
Agent and the Lenders, collectively, “Lender Entities”); (b) to prospective
transferees or purchasers of any interest in the Credit Extensions (provided,
however, the Lenders and Collateral Agent shall use its best efforts to obtain
any prospective transferee’s or purchaser’s agreement to the terms of this
provision); (c) as required by law, regulation, subpoena, or other order; (d) to
a Lender’s or Collateral Agent’s regulators or as otherwise required in
connection with an examination or audit; (e) as Collateral Agent considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of the Lenders and/or Collateral Agent so long as
such service providers have executed a confidentiality agreement with Collateral
Agent and the Lenders with terms no less restrictive than those contained
herein. Confidential information does not include information that is either:
(i) in the public domain or in the Lenders’ and/or Collateral Agent’s possession
when disclosed to the Lenders and/or Collateral Agent, or becomes part of the
public domain (other than as a result of its disclosure by Lenders or Collateral
Agent in violation of this Agreement) after disclosure to the Lenders and/or
Collateral Agent; or (ii) disclosed to the Lenders and/or Collateral Agent by a
third party, if the Lenders and/or Collateral Agent do not know that the third
party is prohibited from disclosing the information.

 

Lender Entities may use confidential information for any purpose, including,
without limitation, for (x) the development of client databases, and market
analysis so long as such confidential information is aggregated or anonymized
prior to distribution unless otherwise expressly permitted by Borrower and (y)
reporting purpose. The provisions of the immediately preceding sentence shall
survive the termination of this Agreement.

 

12.10      Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

 



24 

 

 

12.11     Right of Setoff. Borrower hereby grants to Collateral Agent and to
each Lender a Lien and a right of setoff as security for all Obligations to
Collateral Agent and each Lender, whether now existing or hereafter arising upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of Collateral Agent or the
Lenders or any entity under the control of Collateral Agent or the Lenders
(including a subsidiary of Collateral Agent) or in transit to any of them. At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Collateral Agent or the Lenders may setoff the same or
any part thereof and apply the same to any liability or Obligation of Borrower
even though unmatured and regardless of the adequacy of any other collateral
securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.12     Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.

 

12.13     Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

 

12.14     Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

 

12.15     Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

12.16      Public Announcement. Borrower hereby agrees that Collateral Agent and
each Lender may make a public announcement of the transactions contemplated by
this Agreement, and may publicize the same in marketing materials, newspapers,
and other publications, and otherwise, and in connection therewith may use
Borrower’s name, tradenames and logos; provided, however, that none of
Collateral Agent or any Lender may make any such public announcement without
Borrower’s prior written consent.

 

12.17     Cooperation of Borrower. If necessary, Borrower agrees to (i) execute
any documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available to meet with Collateral Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing), and (iii) subject to any
confidentiality requirements imposed on Borrower by law, regulation or
Govermental Authority, including, without limitation, the Securities and
Exchange Commission, assist Collateral Agent or the Lenders in the preparation
of information relating to the financial affairs of Borrower as any prospective
participant or assignee of a Term Loan Commitment or Term Loan reasonably may
request. Subject to the provisions of Section 12.9, Borrower authorizes each
Lender to disclose to any prospective participant or assignee of a Term Loan
Commitment, any and all information in such Lender’s possession concerning
Borrower and its financial affairs which has been delivered to such Lender by or
on behalf of Borrower pursuant to this Agreement, or which has been delivered to
such Lender by or on behalf of Borrower in connection with such Lender’s credit
evaluation of Borrower prior to entering into this Agreement.

 



25 

 

 

13           DEFINITIONS

 

13.1        Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:

 

“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.

 

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by SVB or any SVB Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in SVB’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Bank Services Agreement” is defined in the definition of Bank Services.

 

“Basic Rate” is the per annum rate of interest equal to the greater of (a)
(i) the ICE Benchmark LIBOR Rate; provided that, in the event such rate of
interest is less than zero, such rate shall be deemed to be zero for purposes of
this Agreement, plus (ii) seven and one-quarter of one percent (7.25%) and (b)
eight and eight-three-hundredths of one percent (8.83%). In addition, if at any
time the ICE Benchmark LIBOR Rate is unavailable for any reason, the Basic Rate
shall be a per annum rate of interest equal to the greater of (a) (i) the Prime
Rate, plus (ii) the amount (if any) by which the ICE Benchmark LIBOR Rate
exceeds the Prime Rate on the date immediately prior to the date on which the
ICE Benchmark LIBOR Rate becomes unavailable, minus (iii) the amount (if any) by
which the Prime Rate exceeds ICE Benchmark LIBOR Rate on the date immediately
prior to the date on which the ICE Benchmark LIBOR Rate becomes unavailable,
plus (iv) seven and one-quarter of one percent (7.25%) and (b) eight and
eight-three-hundredths of one percent (8.83%).

 

“Board” is Borrower’s board of directors.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
the Lenders approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Collateral Agent and the Lenders
may conclusively rely on such certificate unless and until such Person shall
have delivered to Collateral Agent and the Lenders a further certificate
canceling or amending such prior certificate.

 



26 

 

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) SVB’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty-nine percent (49.0%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis); (b) during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) at any time, Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, one hundred percent (100.0%) of each class
of outstanding capital stock of each Subsidiary of Borrower free and clear of
all Liens (except Liens created by this Agreement and Permitted Liens).

 

“Claims” is defined in Section 12.3.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s or a Lender’s Lien on any Collateral is governed
by the Uniform Commercial Code in effect in a jurisdiction other than the State
of New York, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account is any Deposit Account, Securities Account, or Commodity Account or any
other bank account maintained by Borrower or any Subsidiary at any time.

 

“Collateral Agent” is, SVB, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

 



27 

 

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Collateral Agent pursuant to which
Collateral Agent obtains control (within the meaning of the Code) for the
benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Term Loan, or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

 

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is the account number ending 637 (last three
digits) maintained by Borrower with SVB (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with SVB as chosen by the Lenders).

 

“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by SVB
at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 



28 

 

 

“Draw Period B” is the period of time commencing upon the occurrence of the Draw
Period B Event and ending on the earlier to occur of (i) March 31, 2019 and (ii)
the date of the occurrence of an Event of Default.

 

“Draw Period B Event” means, on or prior to March 31, 2019, confirmation by
Collateral Agent and Required Lenders that they have received satisfactory
evidence demonstrating that Borrower had gross profit (as determined under GAAP)
of at least Four Million Five Hundred Thousand Dollars ($4,500,000.00) for a six
(6) consecutive month period ending after the Effective Date but on or before
December 31, 2018.

 

“Draw Period C” is the period of time commencing upon the occurrence of the Draw
Period C Event and ending on the earlier to occur of (i) August 31, 2019 and
(ii) the date of the occurrence of an Event of Default.

 

“Draw Period C Event” means, on or prior to August 31, 2019, confirmation by
Collateral Agent and Required Lenders that (a) the Term B Loan has been made,
(b) Collateral Agent and Required Lenders have received satisfactory evidence
that Borrower received, after the Initial Equity Financing but on or before June
30, 2019, unrestricted (including, without limitation, not being subject to any
clawback, redemption, escrow or similar contractual restriction) net cash
proceeds in an amount of at least Thirty Million Dollars ($30,000,000.00)
(exclusive of any amounts raised from the Initial Equity Financing) from the
issuance of new equity securities of Parent Borrower and (c) Collateral Agent
and Required Lenders have received satisfactory evidence demonstrating that
Borrower had gross profit (as determined under GAAP) of at least Eight Million
Dollars ($8,000,000.00) for a six (6) consecutive month period ending after the
Effective Date but on or before August 31, 2019.

 

“Effective Date” is defined in the preamble hereof.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) equal to the
original principal amount of the Term Loans made by Lenders multiplied by the
Final Payment Percentage, due on the earliest to occur of (a) the Term Loan
Maturity Date, or (b) the acceleration of any Term Loan, or (c) the prepayment
of a Term Loan pursuant to Section 2.2(d) or Section 2.2(e), (d) the repayment
in full of all obligations under the Term Loans, or (e) the termination of this
Agreement.

 

“Final Payment Percentage” is six percent (6.0%).

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not a Subsidiary organized
under the laws of the United States or any state or territory thereof or the
District of Columbia.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

“FX Contract” is any foreign exchange contract by and between Borrower and SVB
under which Borrower commits to purchase from or sell to SVB a specific amount
of Foreign Currency on a specified date.

 



29 

 

 



 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent
and/or any Lender.

 

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

“ICE LIBOR Benchmark Rate” is the rate per annum determined by the Collateral
Agent to be the ICE Benchmark Administration London Interbank Offered Rate
(“LIBOR”) (or any successor thereto if the ICE Benchmark Administration is no
longer making LIBOR available) for deposits with a term of one (1) month in
Dollars, determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to the such date of determination (as set forth by
Bloomberg Information Service or any successor thereto or any other commercially
available service selected by the Collateral Agent which provides quotations of
the ICE Benchmark LIBOR (or any successor thereto if the ICE Benchmark
Administration is no longer making LIBOR available)).

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations within the
meaning of GAAP as in effect on the Effective Date, and (d) Contingent
Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

“Initial Equity Financing” means receipt by Borrower, after February 15, 2018,
of unrestricted (including, without limitation, not being subject to any
clawback, redemption, escrow or similar contractual restriction) net cash
proceeds in an amount of at least Nineteen Million Five Hundred Thousand Dollars
($19,500,000.00) from the issuance of new equity securities of Parent Borrower.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

 

(a)          its Copyrights, Trademarks and Patents;

 

30



 

(b)          any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how and operating
manuals;

 

(c)          any and all source code;

 

(d)          any and all design rights which may be available to such Person;

 

(e)          any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f)          all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Intercreditor Agreement” that certain Intercreditor Agreement by and among
Collateral Agent, the Lenders and SVB dated as of the date of this Agreement, as
the same may from time to time be amended, restated, modified or otherwise
supplemented.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Key Person” is each of Borrower’s Chief Executive Officer and Chief Financial
Officer.

 

“Lender” is any one of the Lenders.

 

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lender Entities” is defined in Section 12.9.

 

“Lenders’ Expenses” are all audit fees and expenses, out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred by Collateral Agent and/or the
Lenders with respect to Borrower or any Guarantor.

 

“Letter of Credit” is a standby or commercial letter of credit issued by SVB
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

 

“LIBOR” is defined in the definition of ICE LIBOR Benchmark Rate.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Revolving Line Loan Agreement, the Intercreditor Agreement, the Warrant, each
Disbursement Letter, any Bank Services Agreement, any subordination agreement,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement by Borrower and/or any Guarantor with or for
the benefit of any Lender and/or Collateral Agent, all as amended, restated, or
otherwise modified.

 

31



 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s and Lenders’ Liens in the Collateral or in the
value of such Collateral; (b) a material adverse change in the business,
operations, or condition (financial or otherwise) of Borrower; or (c) a material
impairment of the prospect of repayment of any portion of the Obligations.

 

“Monthly Financial Statements” is defined in Section 6.2(a).

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, the Prepayment Fee, the Final Payment, Lenders’ Expenses, and
other amounts Borrower owes the Lenders now or later, whether under this
Agreement, the other Loan Documents (other than the Warrant or any equity
instrument), or otherwise, including, without limitation, all obligations
relating to Bank Services and interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and to perform Borrower’s duties under the Loan
Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Ordinary Course Third-Party Collateral Locations” are: (a) any locations at
which Inventory or Equipment is stored or installed for sales, testing or
demonstration purposes for less than three consecutive months in the ordinary
course of business and (b) Ordinary Course Customer/Collaborator Collateral
Locations.

 

“Ordinary Course Customer/Collaborator Collateral Locations” are, in each case
in the ordinary course of business, (a) customer locations at which Inventory or
Equipment is installed in connection with customer product evaluation agreements
and (b) partner or collaborator locations at which Inventory or Equipment is
installed in connection with partnership or collaboration agreements with
Borrower, and, in each case, where such Inventory or Equipment is located at
such location for more than three consecutive months.

 

“Original Lender” is defined in the definition of Required Lenders.

 

“Parent Borrower” is defined in the preamble hereof.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment/Advance Form” is that certain form in the form attached hereto as
Exhibit B-2.

 

“Payment Date” is the first (1st) calendar day of each month.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)          Borrower’s Indebtedness to the Lenders and Collateral Agent under
this Agreement and the other Loan Documents;

 

(b)          Indebtedness existing on the Effective Date which is shown on the
Perfection Certificate;

 

(c)          Subordinated Debt;

 

32



 

(d)          unsecured Indebtedness to trade creditors incurred in the ordinary
course of business; and

 

(e)          Indebtedness secured by Liens permitted under clauses (a) and (c)
of the definition of “Permitted Liens” hereunder;

 

(f)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(g)          unsecured reimbursement obligations in connection with corporate
credit cards (other than those maintained with SVB), not to exceed Two Hundred
Fifty Thousand Dollars ($250,000.00) outstanding at any time;

 

(h)          Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts in the ordinary course of
business;

 

(i)           Indebtedness consisting of obligations under real property leases
in the ordinary course of business; and

 

(j)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (i) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)          Investments (including, without limitation, Subsidiaries) existing
on the Effective Date which are shown on the Perfection Certificate;

 

(b)          Investments consisting of Cash Equivalents;

 

(c)          Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

 

(d)          Investments consisting of deposit accounts (but only to the extent
that Borrower is permitted to maintain such accounts pursuant to Section 6.8 of
this Agreement) in which Collateral Agent has a first priority perfected
security interest (except for accounts with respect to which Lenders have agreed
to not require a Control Agreement in their sole and absolute discretion);

 

(e)          Investments accepted in connection with Transfers permitted by
Section 7.1;

 

(f)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by the Board;

 

(g)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(h)          Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary;

 

(i)          joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology and
licenses that could not result in a legal transfer of title of the licensed
property but that may be exclusive in respects other than territory and that may
be exclusive as to territory only as to discrete geographical areas outside of
the United States, the development of technology or the providing of technical
support, provided that any cash investments by Borrower in such joint ventures
or strategic alliances do not exceed One Hundred Thousand Dollars ($100,000.00)
in the aggregate in any fiscal year; and

 

33



 

(j)           Investments by Borrower in The Organization for Occupational
Radiation Safety in Interventional Fluoroscopy for the ordinary and necessary
current operating expenses of such Subsidiary in an aggregate amount not to
exceed One Hundred Fifty Thousand Dollars ($150,000.00) in any calendar year.

 

“Permitted Liens” are:

 

(a)          Liens existing on the Effective Date which are shown on the
Perfection Certificate or arising under this Agreement or the other Loan
Documents;

 

(b)          Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on Borrower’s Books, provided
that no notice of any such Lien has been filed or recorded under the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder;

 

(c)          purchase money Liens or capital leases (i) on Equipment acquired or
held by Borrower incurred for financing the acquisition of the Equipment
securing no more than Two Hundred Fifty Thousand Dollars ($250,000.00) in the
aggregate amount outstanding, or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment;

 

(d)          Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(e)          Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) and which
are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

(f)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(g)          leases or subleases of real property granted in the ordinary course
of Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Collateral Agent
and Lenders a security interest therein;

 

(h)          non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business, and licenses of Intellectual
Property that could not result in a legal transfer of title of the licensed
property that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discreet geographical areas outside of the
United States;

 

(i)           Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

 

(j)           Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that (i) Collateral Agent has a first priority perfected
security interest in the amounts held in such deposit and/or securities accounts
(except for accounts with respect to which the Lenders have agreed to not
require a Control Agreement in their sole and absolute discretion) and (ii) such
accounts are permitted to be maintained pursuant to Section 6.8 of this
Agreement; and

 

34



 

(k)          Liens with respect to security deposits given by Borrower to secure
real estate leases not exceeding One Hundred Thousand Dollars ($100,000.00) in
the aggregate outstanding at any time.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Term Loan Maturity Date, whether by mandatory or voluntary prepayment,
acceleration or otherwise, an additional fee payable to the Lenders in amount
equal to:

 

(i)           for a prepayment made on or prior to the first (1st) anniversary
of the Effective Date, two and one-half of one percent (2.50%) of the
outstanding principal amount of such Term Loan as of the date immediately prior
to such prepayment;

 

(ii)          for a prepayment made after the first (1st) anniversary of the
Effective Date, but on or prior to the second (2nd) anniversary of the Effective
Date, one and one-half of one percent (1.50%) of the outstanding principal
amount of such Term Loan as of the date immediately prior to such prepayment;

 

(iii)         for a prepayment made after the second (2nd) anniversary of the
Effective Date, but on or prior to the third (3rd) anniversary of the Effective
Date, one percent (1.0%) of the outstanding principal amount of such Term Loan
as of the date immediately prior to such prepayment; and

 

(iv)         for a prepayment made after the third (3rd) anniversary of the
Effective Date, zero percent (0.0%) of the outstanding principal amount of such
Term Loan as of the date immediately prior to such prepayment.

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by the Lenders,
the “Prime Rate” shall mean the rate of interest per annum announced by SVB as
its prime rate in effect at its principal office in the State of California
(such SVB announced Prime Rate not being intended to be the lowest rate of
interest charged by Lenders in connection with extensions of credit to debtors).

 

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the sixth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100.0%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66.0%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

 

35



 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Collateral Agent’s or any Lender’s right to
sell any Collateral.

 

“Revolving Line Loan Agreement” is that certain Loan and Security Agreement
(Revolving Line) dated as of even date herewith between Borrower and SVB, as may
be amended, modified, supplemented and/or restated from time to time.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Secured Guarantor” is any Guarantor with respect to which Collateral Agent and
Lender have a first priority security interest (subject only to Permitted Liens
that are permitted pursuant to the terms of this Agreement to have superior
priority to Collateral Agent’s and each Lender’s Lien under this Agreement) in
all of such Guarantor’s personal property.

 

“Secured Promissory Note” is defined in Section 2.4.

 

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Securities Corp.” is Corindus Security Corporation, a Massachusetts securities
corporation and a Subsidiary of Borrower.

 

“Solar” is defined in the preamble hereof.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Collateral Agent and/or any Lender
(pursuant to a subordination, intercreditor, or other similar agreement in form
and substance satisfactory to Collateral Agent and the Lenders entered into
between Collateral Agent and the other creditor), on terms acceptable to
Collateral Agent and the Lenders.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.

 

“Subsidiary Borrower” is defined in the preamble hereof.

 

36



 

“SVB” is defined in the preamble hereof.

 

“Term Loan” and “Term Loans” are each defined in Section 2.2(a)(iii) hereof.

 

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

 

“Term A Loan Commitment” is, for any Lender, the obligation of such Lender to
make a Term A Loan, up to the principal amount shown on Schedule 1.1.

 

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

 

“Term B Loan Commitment” is, for any Lender, the obligation of such Lender to
make a Term B Loan, up to the principal amount shown on Schedule 1.1.

 

“Term C Loan” is defined in Section 2.2(a)(iii) hereof.

 

“Term C Loan Commitment” is, for any Lender, the obligation of such Lender to
make a Term C Loan, up to the principal amount shown on Schedule 1.1.

 

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1.

 

“Term Loan Commitments” means the aggregate amount of such commitments of all
Lenders.

 

“Term Loan Maturity Date” is March 1, 2022.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“Warrant” is, collectively, (a) that certain Warrant to Purchase Stock dated as
of the Effective Date between Parent Borrower and SVB and (b) that certain
Warrant to Purchase Stock dated as of the Effective Date between Parent Borrower
and Solar, in each case as amended, modified, supplemented and/or restated from
time to time.

 

[Signature page follows.]

 

37



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

        BORROWER:         CORINDUS VASCULAR ROBOTICS, INC.         By /s/ David
W. Long           Name: David W. Long         Title: Chief Financial Officer and
Senior Vice President         CORINDUS, INC.         By /s/ David W. Long      
  Name: David W. Long         Title: Chief Executive Officer         COLLATERAL
AGENT AND LENDER:         SILICON VALLEY BANK         By /s/ Sam Subilia        
Name: Sam Subilia         Title: Vice President         LENDER:         SOLAR
CAPITAL LTD.         By /s/ Anthony J. Storino         Name: Anthony J. Storino
        Title: Authorized Signatory

 





 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loan  Lender  Term A Loan Commitment   Commitment Percentage  SOLAR
CAPITAL LTD.  $6,782,608.68    56.521739% SILICON VALLEY BANK  $5,217,391.32  
 43.478261% TOTAL  $12,000,000.00    100.00%

 

Term B Loan  Lender  Term B Loan Commitment   Commitment Percentage  SOLAR
CAPITAL LTD.  $3,108,695.66    56.521739% SILICON VALLEY BANK  $2,391,304.34  
 43.478261% TOTAL  $5,500,000.00    100.00%

 

Term C Loan  Lender  Term C Loan Commitment   Commitment Percentage  SOLAR
CAPITAL LTD.  $3,108,695.66    56.521739% SILICON VALLEY BANK  $2,391,304.34  
 43.478261% TOTAL  $5,500,000.00    100.00%

 

Aggregate (all Term Loans)  Lender  Term Loan Commitment   Commitment
Percentage  SOLAR CAPITAL LTD.  $13,000,000.00    56.521739% SILICON VALLEY
BANK  $10,000,000.00    43.478261% TOTAL  $23,000,000.00    100.00%

 





 

EXHIBIT A - COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (a) with respect
to stock in Foreign Subsidiaries, more than sixty-five percent (65.0%) of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter; (b) rights held
under a license (with respect to which Borrower is the licensee) that are not
assignable by their terms without the consent of the licensor thereof (but only
to the extent such restriction on assignment is enforceable under applicable
law); (c) any interest of Borrower as a lessee or sublessee under a real
property lease or an Equipment lease if Borrower is prohibited by the terms of
such lease from granting a security interest in such lease or under which such
an assignment or Lien would cause a default to occur under such lease (but only
to the extent that such prohibition is enforceable under all applicable laws
including, without limitation, the Code); provided, however, that upon
termination of such prohibition, such interest shall immediately become
Collateral without any action by Borrower, Collateral Agent or any Lender; or
(d) any Intellectual Property; provided, however, the Collateral shall include
all Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s and Lenders’ security interests in such Accounts and such
other property of Borrower that are proceeds of the Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Lenders,
Borrower has agreed not to encumber any of its Intellectual Property without
Lenders’ prior written consent.

 





 

EXHIBIT B-1

Form of Disbursement Letter

 

[see attached]

 





 

DISBURSEMENT LETTER

_______, 2018

 

The undersigned, being the duly elected and acting
                                           of CORINDUS VASCULAR ROBOTICS, INC.,
a Delaware corporation with offices located at 309 Waverley Oaks Road, Suite
105, Waltham, Massachusetts 02452, and CORINDUS, INC., a Delaware corporation
with offices located at 309 Waverley Oaks Road, Suite 105, Waltham,
Massachusetts 02452 (jointly and severally, individually and collectively,
“Borrower”), solely in his capacity as an officer of Borrower to SILICON VALLEY
BANK, a California corporation with an office located at 275 Grove Street, Suite
2-200, Newton, Massachusetts 02466 (“SVB”), as collateral agent (in such
capacity, the “Collateral Agent”), and the Lenders listed on Schedule 1.1 hereof
or otherwise a party hereto from time to time including SVB in its capacity as a
Lender and SOLAR CAPITAL LTD. Maryland corporation with an office located at 500
Park Avenue, 3rd Floor, New York, New York 10022 (“Solar”) (each a “Lender” and
collectively, the “Lenders”), in connection with that certain Loan and Security
Agreement (Term Loan) dated as of _______, 2018, by and among Borrower,
Collateral Agent and the Lenders from time to time party thereto (the “Loan
Agreement”; with other capitalized terms used below having the meanings ascribed
thereto in the Loan Agreement) that as of the date hereof:

 

1.          The representations and warranties made by Borrower in Section 5 of
the Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof; provided, however, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

2.          No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.

 

3.          Borrower is in compliance with the covenants and requirements
contained in Sections 4, 6 and 7 of the Loan Agreement.

 

4.          All conditions referred to in Section 3 of the Loan Agreement to the
making of the Term Loan to be made on or about the date hereof have been
satisfied or waived by Collateral Agent.

 

5.          No Material Adverse Change has occurred.

 

6.          The undersigned is an Authorized Signer.

 

[Balance of Page Intentionally Left Blank]

 





 

7.      The proceeds of the Term [A][B][C] Loan shall be disbursed as follows:

 

Disbursement from SVB  $    Loan Amount      Plus:  $   --Deposit Received     
       Less:  ($) --Facility Fee  ($) --Interim Interest  ($)* --Lender’s Legal
Fees         $    Net Proceeds due from SVB:             Disbursement from
Solar:      Loan Amount  $   Plus:      --Deposit Received  $         Less:     
--Facility Fee  ($ ) --Interim Interest  ($ ) --Lender’s Legal Fees  ($  )*   
    Net Proceeds due from Solar:  $          TOTAL TERM [A/B/C] LOAN NET
PROCEEDS FROM LENDERS  $   

 

8.       The Term [A/B/C] Loan shall amortize in accordance with the
Amortization Table attached hereto.

 

9.       The aggregate net proceeds of the Term Loans shall be transferred to
the Designated Deposit Account as follows:

 

Account Name:   Bank Name: Silicon Valley Bank Bank Address: 3003 Tasman Drive
Santa Clara, California 95054 Account Number:   ABA Number:  

 

[Balance of Page Intentionally Left Blank]

 

 



* Legal fees and costs are through the Effective Date. Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.

 





 

Dated as of the date first set forth above.

 

BORROWER:         CORINDUS VASCULAR ROBOTICS, INC.         By     Name:    
Title:           CORINDUS, INC.         By     Name:     Title:          
COLLATERAL AGENT AND LENDER:         SILICON VALLEY BANK         By:       Name:
    Title:           LENDER:         SOLAR CAPITAL LTD.           By:     Name:
    Title:    

 



[Signature Page to Disbursement Letter]



 





 

AMORTIZATION TABLE
(Term [A][B][C]Loan)

 

[see attached]

 









 

EXHIBIT B-2

 

LOAN PAYMENT/ADVANCE REQUEST FORM

 

Deadline for same day processing is Noon Eastern Time

 



Fax To:   Date: _____________________       Loan Payment:          

CORINDUS VASCULAR ROBOTICS, INC. and CORINDUS, INC.

      From Account #________________________________   To Account
#__________________________________________ (Deposit Account #)   (Loan Account
#)       Principal $____________________________________   and/or Interest
$________________________________________       Authorized
Signature:                                               Phone Number:
                                                        Print Name/Title:
                                                                     Loan
Advance:          

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

      From Account #________________________________   To Account
#__________________________________________ (Loan Account #)   (Deposit Account
#)      

Amount of Term Loan $___________________________

         

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

      Authorized Signature:                                               Phone
Number:                                                         Print
Name/Title:                                                                     

Outgoing Wire Request:

   

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Eastern Time

      Beneficiary Name: _____________________________   Amount of Wire:
$_____________________________ Beneficiary Bank: ______________________________
  Account Number: ______________________________ City and State:
______________________________           Beneficiary Bank Transit (ABA) #:
                                      Beneficiary Bank Code (Swift, Sort, Chip,
etc.):                          (For International Wire Only)       Intermediary
Bank:                                                                  Transit
(ABA) #:
                                                                         For
Further Credit to:
___________________________________________________________________________________________________
  Special Instruction:
____________________________________________________________________________________________________
 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 



 

 

 

      Authorized Signature: ___________________________   2nd Signature (if
required): _______________________________ Print Name/Title:
______________________________   Print Name/Title:
______________________________________ Telephone #:
_____________________________   Telephone #: _____________________________

 

 

 

 

 

EXHIBIT C



COMPLIANCE CERTIFICATE

 



TO: SILICON VALLEY BANK, as Collateral Agent and Lender Date:
____________________ FROM: CORINDUS VASCULAR ROBOTICS, INC. and CORINDUS, INC.  



 

The undersigned authorized officer of CORINDUS VASCULAR ROBOTICS, INC. and
CORINDUS, INC. (jointly and severally, individually and collectively,
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement by and among Borrower, Collateral Agent and Lenders (the
“Agreement”), (1) Borrower is in compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenants Required Complies       Monthly financial statements with
Compliance Certificate Monthly within 30 days Yes   No

Annual financial statements

 

FYE within 90 days# Yes   No 10-Q, 10-K and 8-K

Within 5 days after filing with SEC#

 

Yes   No Board approved projections 30 days after Board approval, and within 5
Business Days of any amendments/updates Yes   No

 

# To the extent these documents are included in materials otherwise filed with
the SEC, they are deemed delivered on the date on which Borrower posts such
documents, or provides a link thereto, on Borrower’s website on the internet at
Borrower’s website address.

 

Financial Covenant Required Actual Complies         Maintain as indicated:      
Consolidated Revenue (trailing 6-month; tested monthly) > $_________* $_________
Yes   No   N/A**

 

* As set forth in Section 6.6 of the Agreement



** Only tested following the first Advance or the first Term B Loan

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 



 

 

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 



 







 



 



CORINDUS VASCULAR ROBOTICS, INC.   LENDER USE ONLY CORINDUS, INC.        
Received by:     By:     authorized signer   Name:       Title:     Date:      
                           

Verified:

          authorized signer             Date:                   Compliance
Status:     Yes      No  

 

 

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.

 

Dated: ____________________

 

I.       Consolidated Revenue (trailing 6-month; tested monthly) (Section 6.6)

 

Required: Amount set forth below.

 

6-Month Period Ending   Minimum Revenue  March 31, 2018   $5,991,248.00  April
30, 2018   $6,040,436.00  May 31, 2018   $6,051,066.00  June 30, 2018  
$6,990,900.00  July 31, 2018   $7,025,564.00  August 31, 2018   $7,077,560.00 
September 30, 2018   $8,724,100.00  October 31, 2018   $8,759,380.00  November
30, 2018   $8,812,300.00  December 31, 2018   $10,488,100.00  January 31, 2019  
$10,507,357.00  February 28, 2019   $10,536,243.00  March 31, 2019  
$11,450,950.00  April 30, 2019   $11,502,536.00  May 31, 2019   $11,579,915.00 
June 30, 2019   $14,030,250.00  July 31, 2019   $14,124,825.00  August 31,
2019   $14,266,688.00  September 30, 2019   $18,759,000.00 

 



 

 

 

October 31, 2019   $18,871,346.00  November 30, 2019   $19,039,865.00  December
31, 2019   $24,376,300.00  January 31, 2020   $24,469,970.00  February 29,
2020   $24,610,475.00  March 31, 2020   $29,059,800.00  April 30, 2020  
$29,153,074.00  May 31, 2020   $29,292,985.00  June 30, 2020   $33,723,500.00 
July 31, 2020   $33,890,210.00  August 31, 2020   $34,140,275.00  September 30,
2020   $42,059,000.00  October 31, 2020   $42,290,260.00  November 30, 2020  
$42,637,150.00  December 31, 2020   $53,622,000.00  January 31, 2021  
$54,090,250.00  February 28, 2021   $54,792,625.00  March 31, 2021  
$77,034,500.00  April 30, 2021   $77,483,840.00  May 31, 2021   $78,157,850.00 
June 30, 2021   $99,501,500.00  July 31, 2021   $99,674,600.00  August 31,
2021   $99,934,250.00  September 30, 2021   $108,156,500.00  October 31, 2021  
$108,288,470.00  November 30, 2021   $108,486,425.00  December 31, 2021  
$114,755,000.00  January 31, 2022 and thereafter    To be set in accordance with
the terms of Section 6.6 

 

Actual:      $____________

 

Is the actual amount equal to or greater than the required amount set forth
above?

 

________ No, not in compliance   _____ Yes, in compliance ________ Not
applicable

 

 

 

 

EXHIBIT D

Form of Secured Promissory Note

 

[see attached]

 

 

 

 

SECURED PROMISSORY NOTE
(Term [A][B][C] Loan)

 

$____________________ Dated: ______, 2018

 

FOR VALUE RECEIVED, the undersigned, CORINDUS VASCULAR ROBOTICS, INC., a
Delaware corporation with offices located at 309 Waverley Oaks Road, Suite 105,
Waltham, Massachusetts 02452, and CORINDUS, INC., a Delaware corporation with
offices located at 309 Waverley Oaks Road, Suite 105, Waltham, Massachusetts
02452 (jointly and severally, individually and collectively, “Borrower”) HEREBY
PROMISES TO PAY to the order of [SOLAR CAPITAL LTD.] [SILICON VALLEY BANK]
(“Lender”) the principal amount of [___________] MILLION DOLLARS
($______________) or such lesser amount as shall equal the outstanding principal
balance of the Term [A][B][C] Loan made to Borrower by Lender, plus interest on
the aggregate unpaid principal amount of such Term [A][B][C] Loan, at the rates
and in accordance with the terms of the Loan and Security Agreement (Term Loan)
dated [____, 2018] by and among Borrower, Lender, as Collateral Agent, and the
other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Term Loan Maturity Date as set forth
in the Loan Agreement. Any capitalized term not otherwise defined herein shall
have the meaning attributed to such term in the Loan Agreement.

 

2.             Borrower agrees to pay any initial partial monthly interest
payment from the date the Term [A][B][C] Loan is made to Borrower under this
Secured Promissory Note (this “Note”) to the first Payment Date (“Interim
Interest”) on the first Payment Date.

 

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Note. The principal amount of this Note
and the interest rate applicable thereto, and all payments made with respect
thereto, shall be recorded by Lender and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (d) and
Section 2.2(e) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

In accordance with the terms of the Loan Agreement, Borrower shall pay all
reasonable fees and expenses, including, without limitation, reasonable
attorneys’ fees and costs, incurred by Lender in the enforcement or attempt to
enforce any of Borrower’s obligations hereunder not performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 



 

 

 

[Balance of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 



  BORROWER:             CORINDUS VASCULAR ROBOTICS, INC.             By        
Name:     Title:                 CORINDUS, INC.             By         Name:    
Title:    



 

Term [A][B][C] Loan Secured Promissory Note

 

 

 

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 



Date

Principal
Amount

Interest Rate

Scheduled
Payment Amount

Notation By

                                                 



 

 

 

